Citation Nr: 1549344	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-13 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and J.C.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  He died on March [redacted], 2009.  The appellant seeks recognition as the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2014, the appellant testified before a Veterans Law Judge, via videoconferencing; however, a transcript of that hearing was not produced due to an inaudible recording.  The appellant was contacted and offered the opportunity to testify at an additional hearing, which she accepted.  On June 2, 2015, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that hearing was produced and has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1972; they divorced in August 1998.  

2.  The Veteran died in March 2009.  

3.  The appellant and the Veteran were residents of North Carolina, a state that does not recognize common law marriages.  

CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of receiving VA benefits.  The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A §§ 1310 (West 2014).  A "spouse" is a person whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2014).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2014).  

To be eligible to receive DIC benefits, the individual must also have been the lawful spouse of the veteran at the time of the veteran's death, and must have lived with the veteran continuously from the date of marriage to the date of the veteran's death, unless the separation was due to misconduct of, or procured by, the veteran, without the fault of the spouse.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R. § 3.350 (2014).  With certain exceptions, the individual must also have not have remarried, or lived with another person of the opposite sex and held oneself out openly to the public to be the spouse of such other person.  Id.

Here, the evidence shows that the appellant and the Veteran were married in York, South Carolina, in July 1972, at which time they were both residents of Charlotte, North Carolina.  A copy of a divorce judgment filed with the Superior Court of Mecklenburg County in North Carolina shows that they divorced in August 1998.  The Veteran died in March 2009, at which time he was a resident of North Carolina.  His certificate of death lists his marital status as "divorced."

The appellant does not contest the fact that she was divorced from the Veteran at the time of his death.  Rather, she contends that she should nevertheless be recognized as the Veteran's surviving spouse because (1) she had been married to the Veteran for more than 20 years; (2) the Veteran did not consent to, or recognize, the divorce; (3) neither she nor the Veteran had remarried; and (4) she had continued to care for the Veteran after they divorced, even allowing him to live in her home as necessary to recover from various ailments.  The appellant also states that she only divorced the Veteran in order to force him to seek treatment for alcoholism and related issues.

The Board is sympathetic to the appellant's position.  Nevertheless, the facts of the present case are clear.  A divorce judgment confirms that the appellant and the Veteran were divorced in August 1998.  Further, although the appellant and the Veteran may have cohabitated after their divorce and even held themselves out to the public as husband and wife, there is no indication that they legally remarried one another after their divorce and North Carolina, the state in which they resided, does not recognize common law marriages or marriages by consent.  State v. Wilson, 121 N.C. 650, 28 S.E. 416 (1897).  Further, although North Carolina courts "will recognize as valid a common law marriage 'if the acts alleged to have created it took place in a state in which such a marriage is valid,'" State v. Alford, 298 N.C. 465, 473, 259 S.E.2d 242, 247 (1979), the appellant has not alleged, and the evidence does not otherwise demonstrate, the she and the Veteran entered into a common law marriage after their legal divorce in a state where such marriages are recognized as valid.  Moreover, there is no indication of an attempted remarriage of the appellant to the Veteran that was invalid by reason of a legal impediment.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. § 3.52 (2007) (providing circumstances in which an attempted marriage deemed invalid due to a legal impediment may be considered valid for purposes of receiving VA benefits).  Accordingly, while the appellant was at one time lawfully married to the Veteran, she and the Veteran had been lawfully divorced for many years at the time of his death, and under the law she may not be recognized by VA as his surviving spouse.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

In so finding, the Board is cognizant that 38 C.F.R. § 3.52, provides certain limited exceptions to the general definition of surviving spouse.  While the appellant and the Veteran had a facially valid marriage at one time, and the dissolution of their marriage was purportedly due to the fault of the Veteran, the appellant nonetheless may not be considered the Veteran's surviving spouse under 38 C.F.R. § 3.52.  When read in the context of the other regulations pertaining to the appellant' s status, for purposes of determining if she may be recognized as the Veteran's surviving spouse, it is evident that 38 C.F.R. § 3.52 is applicable in determining whether a valid marriage between the Veteran and the appellant can be established.  The regulation is not applicable if the appellant's valid marriage to the Veteran was terminated by divorce prior to his death, as in the present case.  Indeed, 38 C.F.R. § 3.50 requires that the appellant have been the Veteran's "lawful" spouse at the time of his death.  In addition, 38 C.F.R. § 3.52(b) indicates that an impediment to a valid marriage is for consideration when the parties entered into a marriage relationship.  The parties' subsequent divorce, however, cannot be considered an "impediment" to the validity of the original marriage, as the validity of the original marriage is not in question. 

For the foregoing reasons, the Board finds that the appellant was not the lawful spouse of the Veteran at the time of his death and that, as a matter of law, she cannot be considered the Veteran's surviving spouse for VA benefits purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of lack of legal merit or lack of entitlement under the law).  Hence, the appellant's claim must be denied. 

The Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), but that where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that the appellant cannot be considered to be the Veteran's surviving spouse and is therefore not entitled to VA death benefits.  Further, VA has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claims.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  For these reasons, the Board concludes that no further notification or development of evidence is required.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


